Citation Nr: 1146790	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  04-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, inter alia, granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent disability rating, effective July 1, 2004.  Since that time, the Veteran has moved, and his claim now falls under the jurisdiction of the Fort Harrison, Montana RO.  This appeal was previously presented to the Board in September 2006, February 2009 and October 2009; on each occasion, it was remanded for additional development. 

In June 2005 the Veteran testified at the RO before a Veterans Law Judge who is no longer employed by the Board.  He was subsequently offered and accepted another hearing, and in August 2009 testified at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The Board notes that in an April 2011 statement, the Veteran's representative noted that the Veteran had been diagnosed as having right leg radiculopathy and that such condition "should be separately service connected and rated."  The record on appeal, however, indicates that service connection for lumbar radiculopathy of the right lower extremity is already in effect and rated as 10 percent disabling.  See June 2009 rating decision.  If the Veteran wishes to seek an increased rating for this disability, he should so advise the RO in writing.  

The Veteran's representative further asserted in April 2011 that the Veteran "should also be examined for prescription drug dependence."  It is unclear from this statement whether the Veteran wishes to seek service connection for prescription drug dependence.  He is therefore advised that if he wishes to seek service connection for that condition, he should so inform the RO in writing.  But see 38 U.S.C.A. §§ 105(a), 1110 (West 2002) (prohibiting the payment of compensation for disability which is a result of a veteran's own willful misconduct or abuse of alcohol or drugs).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the Board's hands are tied and a remand is necessary prior to any further adjudication.

A cursory review of Virtual VA reflects numerous adjudications and other documents which have not been associated with the claims file.  At this juncture, although VA is moving toward a virtual system, it is not in place for all regional offices or all Veterans.  This Veteran's claims file is a paper file.  As such, all documents must be associated with the claims file in paper form.  The Board is in no way confident that reading both the paper and Virtual VA files together provides an accurate record.  For example, the Virtual VA file contains an October 2011 rating decision, which is not part of the paper record, assigning the Veteran a temporary total evaluation to account for recovery from lumbar spine surgery.  That decision refers to a September 2011 operative report and VA outpatient records dated until October 2011 which are not in the claims file or on Virtual VA.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the completed record.  Therefore, the Board finds that a remand is required to obtain and associate paper copies of any records currently on Virtual VA or in temporary files with the Veteran's paper claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Additionally, VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran most recently underwent a VA examination to address the nature and severity of his degenerative disc disease of the lumbar spine in February 2010.  However, as described above, the Veteran underwent low back surgery in September 2011.  Accordingly, the Board finds that an additional VA examination to determine the post-surgical nature and severity of the Veteran's low back disability is necessary prior to appellate adjudication of this issue.

The record also reflects the Veteran receives treatment at VA outpatient treatment centers.  Accordingly, on remand, any outstanding VA outpatient treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).

Finally, as the remand is necessary for the above-cited development, the Board would like to afford the Veteran the opportunity to submit additional pertinent evidence.  Specifically, during the June 2005 Board hearing, the Veteran testified that he saw a private neurosurgeon in Denver around three weeks prior, which would have been in May 2005.  See June 2005 Board Hearing Transcript (Tr.) at 25.  In September 2006, pursuant to the Board's remand instructions, the AOJ advised the Veteran to provide medical authorizations for these records, so that VA could obtain them on his behalf.  The Veteran never provided an executed authorization so VA could assist him in obtaining the records.  He should be given an additional opportunity to provide the necessary information on remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).





Accordingly, the case is REMANDED for the following action:

1.  Every non-duplicative document on Virtual VA must be printed and associated with the Veteran's paper claims file. 

2.  Any temporary files, including any correspondence between the Veteran and VA, development letters, notification letters, submissions of evidence, medical records, VA examinations and due process notices, must be associated with the Veteran's paper claims file.

3.  Obtain and associate with the claims file outstanding records from the VA Montana Healthcare System dated from June 2009.  All attempts to secure those records must be documented in the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the Veteran and request that he sign and return consent forms authorizing the release to VA of records from a private neurosurgery consult in Denver dated around May 2005, as identified during the June 2005 Board hearing, and any other non-duplicative private treatment records relating to treatment for his low back disability. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his low back disability.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

Orthopedic testing must include pertinent range of motion studies with special attention to when, (in terms of degrees of motion), the Veteran experiences pain, fatigue, weakness, incoordination, or any other relevant DeLuca symptoms. 

The examiner should opine whether the Veteran has any additional loss of function (i.e., motion) of the lumbar spine due to pain or flare-ups of pain, supported by adequate pathology; and whether it is at least as likely as not the Veteran has any additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms or any other relevant symptoms or signs.  Such determinations should be expressed, if feasible, in terms of additional loss of motion of the joints involved.

6.  After completing the foregoing, readjudicate the increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for review. 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


